Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154609                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 154609
                                                                   COA: 332987
                                                                   Wayne CC: 04-001269-FC
  TORIAL BROWN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 27, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2017
           t0619
                                                                              Clerk